Defendant, who was tried before a jury and convicted of the offense of assault and battery, has come here upon exceptions under which he asserts that reversible error was committed by the trial court in refusing to give the two following instructions:
"No. 5. The defendant comes before you clothed with the presumption of innocence, and this presumption is a substantial part of the law of the land; and you are compelled under your oaths, to carry this presumption in your minds during every stage of the trial, and give the defendant the benefit of it until such time as you may be convinced by the sworn testimony in this case, and beyond all reasonable doubt that defendant is guilty as charged in the complaint."
"No. 2. You are further instructed that the presumption of innocence is not a mere form, to be disregarded by the jury at pleasure, but is an essential, substantial part of the law of the land, and binding on the jury in this case, as in all criminal cases; and it is the duty of the jury to give the defendant in this case the full benefit of this presumption, and to acquit the defendant unless the evidence in the case convinces them of his guilt as charged beyond all reasonable doubt." *Page 188 
It appears from the record that, while the trial court did refuse to give these instructions, it did give the following instruction:
"Independent of the evidence the defendant is presumed to be innocent of the charge preferred against him until the contrary is shown, and this presumption attends him at every stage of the case until it has been overcome by evidence which proves his guilt to your satisfaction beyond a reasonable doubt."
This, in our opinion, was a correct statement of the law relating to the presumption of innocence, and, as this court has frequently held, it is not error to refuse a request for an instruction when the question of law presented by the requested instruction is covered by another instruction given by the court to the jury. (Territory v. McGregor, 22 Haw. 786; Territory
v. Lau Chong, 20 Haw. 235.)
We have examined all of the exceptions and, finding no merit in them, the exceptions are overruled.